 


109 HR 3724 IH: Charitable Donation Relief Act of 2005
U.S. House of Representatives
2005-09-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3724 
IN THE HOUSE OF REPRESENTATIVES 
 
September 8, 2005 
Mr. Wicker introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To waive the individual and corporate income limitations for charitable contributions for the relief of victims of Hurricane Katrina. 
 
 
1.Short titleThis Act may be cited as the Charitable Donation Relief Act of 2005. 
2.Individual and corporate income limitations not to apply to charitable contributions for relief of victims of Hurricane Katrina 
(a)In generalIn the case of charitable contributions for the relief of victims of Hurricane Katrina, the 50 percent limitation in paragraph (1) and the 10 percent limitation in paragraph (2) of section 170(b) of the Internal Revenue Code of 1986 (relating to percentage limitations) shall not apply to contributions made after August 28, 2005, and before January 1, 2006.
(b)CarryoverContributions subject to subsection (a) shall not be taken into account under section 170(d) of such Code (relating to carryovers of excess contributions).  
 
